People v Joseph (2021 NY Slip Op 05786)





People v Joseph


2021 NY Slip Op 05786


Decided on October 21, 2021


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided and Entered: October 21, 2021

Before: Acosta, P.J., Manzanet-Daniels, Kern, Oing, Kennedy, JJ. 


Ind No. 1245/15 Appeal No. 14431 Case No. 2018-3779 

[*1]The People of the State of New York, Respondent,
vRonnell Joseph, Defendant-Appellant.


Janet E. Sabel, The Legal Aid Society, New York (Lorca Morello of counsel), for appellant.
Darcel D. Clark, District Attorney, Bronx (Diana J. Lewis of counsel), for respondent.

Judgment, Supreme Court, Bronx County (April A. Newbauer, J.), rendered June 26, 2017, convicting defendant, after a jury trial, of grand larceny in the fourth degree, and sentencing him, as a second violent felony offender, to a term of 1½ to 3 years, unanimously affirmed.
Defendant's legal insufficiency claim is unpreserved, and we decline to review it in the interest of justice. As an alternative holding, we reject it on the merits. We also find that the verdict was not against the weight of the evidence (see People v Danielson, 9 NY3d 342, 348-349 [2007]). Initially, we perceive no basis to disturb the jury's credibility determinations. The evidence provided the jury with ample basis to conclude that defendant stole a chain from the victim's person. The fact that the jury acquitted defendant of robbery does not warrant a different conclusion. Although in performing weight of the evidence review, we may consider an alleged factual inconsistency in a verdict (see People v Rayam, 94 NY2d 557, 563 n [2000]), we nevertheless find it "imprudent to speculate concerning the factual determinations that underlay the verdict" (People v Horne, 97 NY2d 404, 413 [2002]; see also People v Hemmings, 2 NY3d 1, 5 n [2004]). 
THIS CONSTITUTES THE DECISION AND ORDER OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: October 21, 2021